Appellant, in her arguments in support of her assignment of error, presumes that the sole basis for the custody award by the trial court was her sexual preference as demonstrated by her lesbian encounter with another woman. This presumption is based on the judge's statements from the bench that "* * * the major issue that the court has to consider is the effect of the relationship which the Defendant had with Mrs. Hathaway, as it will affect the child." If this was the sole basis for the custody award, then it would, as appellant argues, be contrary to law.
The evidence presented and other statements by the trial court, however, do not support that presumption. First, the record shows that there were many other aspects of appellant's relationship with Mrs. Hathaway that were before the court that would necessarily have an effect on the child, such as the extent to which that relationship caused appellant's attention to be diverted from her family for extended periods of time.
Second, the trial court stated in open court that it was "* * * going to have to use its own feelings on the matter upon a consideration of all the testimony which has been brought before the court." The record shows extensive testimony concerning appellant's *Page 36 
problems with alcoholism and her inability to carry out her responsibilities as a parent.
When considering all of the evidence that was before the trial court and the court's statements from the bench, it is not reasonable to conclude that the sole basis for the trial court's award of custody to the appellee was the sexual preference of the appellant.
Upon consideration of the record herein, it is clear that there was ample evidence to support the trial court's findings and it did not abuse its discretion in awarding custody of the minor child to the appellee.